PER CURIAM:
Jemal Walter Williams appeals from the district court’s order denying relief on his motion for reconsideration filed pursuant to Fed.R.Civ.P. 60(b). Our review of the record discloses that this appeal is without merit. Williams has not raised any meritorious issues nor presented any evidence not previously considered by the district court as to its dismissal of Williams’ 28 U.S.C. § 2255 (2000) motion as untimely. *300We therefore find that the district court’s denial of his motion for reconsideration was not an abuse of discretion. United States v. Winestock, 340 F.3d 200, 203 (4th Cir.2003). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.